Citation Nr: 1638582	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, adjustment disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Donald Morrell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in January 2012 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has recharacterized the issue on appeal as listed on the title page.  In this case, the Veteran's service personnel records, associated with the record in 2012 and containing information of his behavior and other incidents during service, were relevant to the his claim and existed but had not been associated with the claims file when VA first decided his claim in the April 2004 rating decision and the March 2009 Board decision.  Thus, VA will reconsider the claim of entitlement to service connection for an acquired psychiatric disorder pursuant to 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for an acquired psychiatric disorder is warranted.

In written statements of record and during the April 2016 Board videoconference hearing, the Veteran has asserted that his claimed psychiatric disorder began during active service.  The Veteran described having his first breakdown after being in service for over 18 months.  He indicated that he sought mental health treatment once he returned to Fort Riley, Kansas, from National Training Center (NTC) in California and also saw a private civilian provider for psychiatric treatment during active service.  

Service treatment records reflect that the Veteran did not have any mental disabilities upon entry into service at age 17, based upon a negative Report of Medical History completed by the Veteran in July 2001.  However, on a March 2003 Report of Medical Assessment, completed in conjunction with his separation examination, the Veteran reported that he had a mental condition that was productive of extreme stress and anxiety and noted that he could "separate [him]self" if it got too bad.  The examiner who conducted the Veteran's March 2003 separation examination added a note that no psychiatric records were available.  Five days later in March 2003, the Veteran underwent a Mental Status Evaluation because it was noted that separation from service was being considered due to a personality disorder under Chapter 5-13, AR 635-200.  The results of this evaluation showed no clinical indication that the Veteran was imminently dangerous to himself or others as well as no evidence of a formal thought disorder, and the Veteran was deemed competent to understand and participate in any administrative process deemed appropriate by command.  One day later in March 2003, the Veteran completed a Report of Medical History and indicated that he suffered from nervous trouble (to include anxiety or panic attacks), frequent trouble sleeping, and depression or excessive worry.  He also reported that he had received counseling, that he had been evaluated or treated for a mental condition, and that he had attempted suicide.  He further explained that he had been diagnosed with a mental condition and was currently being treated with the medications Zyprexa and Wellbutrin.  The examiner who conducted the Veteran's March 2003 separation examination added a note that the Veteran was seeing a civilian psychiatrist who had prescribed Zyprexa and Wellbutrin. 

The Veteran was discharged from service several days before his 19th birthday.  His DD Form 214 reflects that he was discharged for a personality disorder under Chapter 5-13, AR 635-200. 

Service personnel records detailed that the Veteran's separation from service was proposed due to his diagnosed adjustment disorder and borderline personality disorder.  The Veteran was noted to be seen in February and March 2003 at Irwin Army Community Hospital, Department of Behavioral Health after self-referring with ongoing self-destructive behaviors.  The evaluation was noted to reveal that the Veteran did not have a major mental illness but did have minor disorders that manifested with disturbances of perception, thinking, emotional control, and behavior that were sufficiently severe to impair his ability to effectively perform his assigned military duties.  His Axis I diagnosis was chronic adjustment disorder with mixed disturbance of emotions and conduct as well as a precipitating stressor of routine military life.  His Axis II diagnosis was borderline personality disorder.  The Veteran was instructed continue in appropriate supportive psychotherapy with Pawnee Mental Health as needed until his separation and to take all prescribed medications. 

Additional service personnel records detailed that the Veteran was counseled in March and April 2003 for violating Article 86 (absence without leave), Article 91 (insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer), and Article 92 (failure to obey order or regulation).  The Veteran was noted to have appointment in Manhattan, Kansas, and to have stayed afterwards for a support group.  

A March 2003 letter from the Veteran's father was also associated with the service personnel file.  He asserted that the Veteran was suffering with depressive illness that chose to surface in January while his unit was at NTC.  It was noted that for several months prior to going to NTC, the Veteran had started falling into deep depression and hurting himself (burning his arms and on at least one occasion ramming his head-into a wall, knocking himself out).  The Veteran's father indicated that once the Veteran returned to Fort Riley he was not referred to the hospital, sought treatment himself, and was put on a waiting list.  With his depression and desire to hurt himself growing unbearable, the Veteran was noted to seek treatment with a civilian physician and counselor, being diagnosed with bipolar depressive disorder and PTSD.  It was indicated that the Veteran was then able to see an Army psychiatrist, put on medication, and recommended to be released from the Army.

The Veteran submitted a sampling of treatment records from Pawnee Mental Health clinic, the civilian provider he saw during active service.  It was shown that the Veteran began treatment in February 2003 with the goal to reduce anxiety and depression and ended treatment with that provider in October 2003.  His discharge diagnosis was chronic PTSD with current psychotrophic medications listed as Zyprexa and Wellbutrin.  A March 2003 progress note showed serious impairment, depressed and anxious mood, appropriate affect, disorganized thought processes, and ongoing concern of danger to self or others.  It was noted that the Veteran had been seen the week before on an emergency basis after a suicide attempt. 

In a February 2004 VA general medical examination report, the examiner diagnosed bipolar disorder and ordered a psychiatric examination.  

In a February 2004 VA mental disorders examination report, it was noted that the Veteran had a past medical history of two minor traumatic brain injuries.  Specifically, at age 12, he was hit in the head by a door and lost consciousness for a few seconds, and at age 13, he was hit in the left frontal region by a baseball and lost consciousness for a few seconds.  The Veteran reported that he had been depressed since approximately age 12 or 13.  It was noted that he had had suicidal ideation off and on since age 12 and through his teenage years (though none currently), with recurrent suicidal gestures and self-mutilating behavior (including cutting and burning himself with cigarettes) and one suicide attempt by overdosing in April 2003.  He also described a history of severe anxiety in childhood, when he had stomach pains and other somatic complaints that he believed to be due to anxiety.  The Veteran further revealed a significant history of mental, emotional, and physical abuse by an older brother starting at age 10 until at least age 14.  It was noted that the Veteran dropped out of school because of extreme anxiety about using public bathrooms.  He also indicated that he had a complicated and long family history of depression, personality disorder, and bipolar disorder.  The Veteran reported being diagnosed with bipolar disorder the year before (2003), but noted that he was not sure for what reasons.  He also stated that he was diagnosed with a personality disorder while in the military and was referred for treatment, and this was why he was discharged from the military.  He complained that the military put him through mental torture, and that he was called names by his sergeant.

On mental status evaluation, the Veteran had a number of symptoms, including chronic depression, chronic worrying, panic attacks, chronic low tolerance for stress, obsessions with cleanliness and personal hygiene, poor concentration, irritability, emotional lability, discomfort with being alone, intensely reactive mood, chronic feelings of emptiness, difficulty controlling inappropriately intense anger, and sleep difficulties.  His current medication consisted of Lexapro.  The examiner opined that, while the Veteran met the criteria for a number of psychiatric diagnoses (including borderline personality disorder, panic disorder, generalized anxiety disorder, dysthymia, and major depressive disorder), he believed that none of these were caused by or first noted during his active military service.  Rather, the examiner stated his belief that the Veteran's personality disorder, anxiety disorders, and depressive disorders all preceded his time in military service.  The examiner stated, "It is possible...that the structure and lack of emotional support in the military system did serve to somewhat exacerbate symptoms of his panic disorder and generalized anxiety disorder, as well as his major depressive disorder[,] although he was in service for such a short time that I believe it is highly unlikely that [his] active duty military service time...had any very significant impact on his functioning."  The examiner also noted that the Veteran did not appear to have bipolar disorder of any type, but rather he had affective instability, which was more related to his borderline personality disorder. 

Post-service VA treatment records dated from September 2004 through May 2006 reflected ongoing treatment for bipolar disorder.  In September 2004, the Veteran stated that he was diagnosed with bipolar disorder while in service.  In February 2005, the Veteran reported that he had been taking medications for bipolar disorder for three years (prescribed by a private doctor), that he had been diagnosed with bipolar disorder three years ago while in service, and that he had attempted suicide at age 18.  It was also noted in February 2005 that the Veteran had a two-year history of psychiatric issues and a family history of bipolar disorder.  In March 2005, it was noted that the Veteran had been transferred to VA from a private doctor for psychiatric care.  In April 2005, the Veteran reported a history of depression since age 12, with hyper spells on and off for years, and then a breakdown at age 18.

Additional VA treatment records dated from 2005 to 2015 showed findings of mixed bipolar disorder, bipolar I disorder, and positive PTSD and depression screenings.  In a September 2015 VA mental health consult note, the Veteran indicated he had his first manic episode in 2003 while on duty in military.  At that time, the Veteran reported that he was sleep deprived, stressed, and then started having his mind go very fast, screaming at superiors and running head-first into a locker with loss of consciousness for a few seconds.  The Veteran asserted that he was diagnosed at that time by a psychiatrist in the military as bipolar, however says he was described as "personality disorder" on paperwork in order to be discharged from the military.  The examiner listed diagnoses of bipolar I disorder and ETOH abuse in remission.

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed psychiatric disorder from the Orlando VA Medical Center (VAMC) and Kissimmee VA Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated up to November 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, all identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include private treatment records dated in 2003 from Pawnee Mental Health Clinic and from Park Place Behavioral Health Care Outpatient Access Center.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed acquired psychiatric disorder.

2.  Obtain updated VA treatment records pertaining to the Veteran's claimed acquired psychiatric disorder from Orlando VAMC and Kissimmee CBOC for the time period from November 2015 to the present and associate them with the record.

3.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed acquired psychiatric disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide the following opinions, consistent with sound medical principles:  (a) whether any diagnosed psychiatric disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (worsened beyond its natural progression), to include an in-service treatment for chronic adjustment disorder and borderline personality disorder.

If the examiner determines that the claimed acquired psychiatric spine disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed acquired psychiatric disorder began during service or was causally related to active military service, to include the documented in-service treatment for chronic adjustment disorder and borderline personality disorder.  The examiner should also acknowledge and discuss the assertions by the Veteran that he was never diagnosed with a psychiatric disorder prior to service; the private civilian treatment during service in 2003 for chronic PTSD; the longstanding post-service VA treatment for bipolar disorder; and the findings of the February 2004 VA examiner.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2014 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

